                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-8920 MWF (RAOx)                                    Date: May 25, 2021
Title      Erica Henderson v. Jovita Carranza


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      Plaintiff’s Application for Entry of Default against Defendant Jovita
Carranza was filed on February 26, 2021. (Docket No. 17). On March 12, 2021,
the Court issued a Notice of Deficiency re: Application for Clerk to Enter Default
on the basis that the Proof of Service re: Application for Entry of Default was
lacking required information. (Docket No. 20).

       On March 30, 2021, Plaintiff filed a second Proof of Service re: Petition for
Writ of Mandamus. (Docket No. 21). On May 3, 2021, the Court noted that
Plaintiff had not filed a renewed Application for Entry of Default and ordered
Plaintiff to show cause for why this action should not be dismissed for lack of
prosecution. (Docket No. 22). On May 10, 2021, Plaintiff filed a second
Application for Entry of Default. (Docket No. 23).

       On May 14, 2021, the Court issued another Notice of Deficiency re:
Application for Clerk to Enter Default on the basis that Plaintiff’s second Proof of
Service was still deficient. (Docket No. 24). On May 20, 2021, Plaintiff filed a
third Proof of Service. (Docket No. 26).




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-8920 MWF (RAOx)                        Date: May 25, 2021
Title      Erica Henderson v. Jovita Carranza

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than June 7, 2021.

         BY PLAINTIFF: APPLICATION for Entry of Default against
          Defendant Jovita Carranza.

       Failure to respond to the Order to Show Cause will result in the dismissal of
this action. The action will be dismissed if the forthcoming Application for Entry
of Default is not RECEIVED by JUNE 7, 2021 or in any way remains deficient.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause.

        IT IS SO ORDERED.

                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
